DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 has a period in the middle of the claim rendering the claim vague and indefinite. It is unclear if the language “Between the two lenses, the second shading film is located between the optical lens and the second lens” is intended to be considered as a part of the claim or if it was inadvertently left in the claim set. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (10018808) hereafter Chou.
 	Regarding claims 1, 8, and 15 Chou discloses an optical lens (400) comprising: a transparent portion; and a flange portion surrounding the transparent portion; wherein: the flange portion comprises a connecting portion, a transition portion, and an edge portion; the connecting portion is coupled between the transparent portion and the transition portion; the transition 


    PNG
    media_image1.png
    524
    732
    media_image1.png
    Greyscale
   
 	Regarding claims 2 and 9, Chou discloses the optical lens of claim 1, wherein: an inner wall of the V-shaped groove is a textured V-shaped surface (col. 8, lines 45-46).  	Regarding claims 3 and 10, Chou discloses the optical lens of claim 2, wherein: the transition portion comprises a first transition surface facing an object side and a second transition surface opposite the first transition surface; the V-shaped groove is recessed from the first transition surface toward the second transition surface; the V-shaped groove comprises an apex point; the edge portion comprises a first edge surface facing an image side and a second edge surface facing the object side; the first edge surface is coupled to one end of the V-shaped surface; the second edge surface is coupled to the second transition surface; the apex point extends beyond the second edge surface; and a depth of the V-shaped groove is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872